Citation Nr: 1120825	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  02-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 1983.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  This case was remanded by the Board in May 2004, November 2007, and August 2009 for additional development.


FINDINGS OF FACT

1.  A February 1998 Board decision denied the Veteran's claims to reopen the issues of entitlement to service connection for residuals of a right ankle injury and a head injury.

2.  Evidence associated with the claims file since the February 1998 Board decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for residuals of a right ankle injury.

3.  Evidence associated with the claims file since the February 1998 Board decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The evidence received since the February 1998 Board decision is not new and material, and therefore, the claim of entitlement to service connection for residuals of a right ankle injury is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The evidence received since the February 1998 Board decision is not new and material, and therefore, the claim of entitlement to service connection for residuals of a head injury is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in March 2005, July 2005, June 2006, September 2006, January 2007, April 2008, April 2009, and August 2009 satisfied the duty to notify provisions, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's VA medical treatment records have been obtained.

The evidence of record shows that most of the Veteran's service treatment records have been found to be unavailable.  The Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional service records for the Veteran and has notified her of the records which are unavailable.  In letters dated in March 2005, July 2005, June 2006, September 2006, April 2009, August 2009, and September 2009, VA notified the Veteran that her records were unavailable, informed her of the actions taken in the attempt to locate the records, and asked the Veteran that she submit any service treatment records in her possession.  The Veteran has also received numerous rating decisions, statements of the case, supplemental statements of the case, and Board decisions which commented on the Veteran's missing service treatment records, some in detail.  In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with 38 C.F.R. § 3.159(e) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In cases where the Veteran's service treatment records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although the Veteran was not provided with a VA medical examination in conjunction with the claims on appeal, VA is not required to provide such an examination for claims to reopen finally decided decisions.  See 38 C.F.R. § 3.159(c).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

An unappealed rating decision in May 1993 denied the Veteran's claims of entitlement to service connection for residuals of a right ankle injury and a head injury on the basis that the medical evidence of record did not demonstrate that the Veteran had current disabilities.  Subsequently, a February 1998 Board decision denied the Veteran's claims to reopen the issues of entitlement to service connection for residuals of a right ankle injury and a head injury, on the basis that the evidence of record did not demonstrate that the Veteran had current disabilities, nor did it include etiological evidence relating current disabilities to military service.  The relevant evidence of record at the time of the February 1998 Board decision consisted of the Veteran's service personnel records, service dental records, a February 1993 VA joints examination report, a transcript of a March 1997 hearing before the RO, and a May 1997 VA joints examination report.
 
A decision by the Board is final regarding an issue; unless, such a decision is appealed to the United States Court of Appeals for Veterans Claims (Court), ordered for reconsideration by the Chairman of the Board, or is revised on the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 20.1100 (2010).  The February 1998 Board decision was appealed to the Court, which affirmed the Board's decision with respect to the Veteran's right ankle and head injury claims.  The February 1998 Board decision has not otherwise been reconsidered by the Chairman or revised on the grounds of clear and unmistakable error.  Therefore it is final based on the evidence then of record.  See Id.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In July 2000, a claim to reopen the issues of entitlement to service connection for residuals of a right ankle injury and a head injury was received.  Evidence of record received since the February 1998 Board decision includes an April 1978 service enlistment examination report, service personnel records, VA outpatient treatment records dated from September 1996 to April 2002, a November 2000 VA joints examination report, statements from the Veteran dated in September 2001, October 2008, and February 2009, a transcript of an August 2003 hearing before the Board, and a June 2004 VA wrist examination report.  All of the evidence listed as received since the February 1998 Board decision is "new" in that it was not of record at the time of the February 1998 Board decision.  However, none of the evidence is material, as it does not raise a reasonable possibility of substantiating either of the Veteran's claims.

While the new evidence includes official service department records that existed and had not been associated with the claims file at the time of the February 1998 Board decision, reconsideration of the claims is not warranted because the service records are not relevant.  38 C.F.R. § 3.156(c).  The Veteran's service personnel records do not document any in-service left ankle or head injury.  The April 1978 service enlistment examination report not only does not document any in-service left ankle or head injury, it is also dated approximately three weeks prior to the Veteran's period of active military service, and is thus irrelevant to claims based on injuries that occurred during her period of active military service.

As for the new medical evidence, none of the records provide any diagnosis of residuals of a head injury, nor is there any etiological evidence that relates any such residuals to an in-service injury.  With regard to the Veteran's right ankle, the VA outpatient medical records include numerous diagnoses of a right ankle disorder.  However, these records are not material as they specifically show that the Veteran's right ankle diagnoses are related to multiple post-service injuries.  Specifically, the cumulative medical evidence of record does not show any right ankle abnormalities prior to October 2000.  In October 2000, the Veteran reported that she had injured her right foot two weeks before.  In February 2001, the Veteran again reported that she had injured her right foot two weeks before, stating that she fell and twisted it.  Finally, in September 2001, the Veteran presented to the emergency room with right ankle pain, stating that she had sprained the ankle.  She further elaborated on the cause of the injury in a December 2001 VA outpatient medical report, when she stated that the injury occurred on September 26, 2001, when she "rolled" her right ankle while descending some stairs.  After physical and diagnostic examinations, the diagnosis was severe inversion sprain of the right ankle.  The Veteran underwent several months of treatment for rehabilitation of this injury.

Despite the numerous VA outpatient medical records regarding the Veteran's right ankle injury, there is only a single record which discusses the Veteran's claimed in-service injury.  This is the December 2001 VA outpatient medical report, which noted the Veteran's report that she had injured her right ankle "many years ago playing softball.  She stated she slid into third base and rolled her ankle over."  No further comment was made about this injury, and no etiological opinion was provided.  As such, the quoted statement in the December 2001 VA outpatient medical report is simply recitation of the Veteran's claimed in-service injury, not a medical opinion, and is redundant of the evidence of record at the time of the last prior final denial of the claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (finding that medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals.)  Similarly, the statements from the Veteran and the transcript of the August 2003 hearing before the Board simply repeat the Veteran's previous assertions about her in-service injury.  As such, they are also redundant of the evidence of record at the time of the last prior final denial of the claim.  Accordingly, the evidence received since the February 1998 Board decision is irrelevant and/or redundant, and does not raise a reasonable possibility of substantiating either of the Veteran's claims.

Since the additional evidence received since the February 1998 Board decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for residuals of a right ankle injury and a head injury.  As new and material evidence to reopen the finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for residuals of a right ankle injury is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for residuals of a head injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


